Filed 6/14/22 G.M. v. Adams CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE

G.M., a Minor,                                                  B312798

        Plaintiff and Appellant,                                (Los Angeles County
                                                                Super. Ct. No. 19STCV46725)
        v.

FRED ADAMS, et al.,

        Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark C. Kim, Judge. Affirmed.
      Nathaniel J. Friedman, Matthew E. Hess for Plaintiff and
Appellant.
      Schmid & Voiles, Denise H. Greer, Deborah S. Taggart, and
Jennifer K. Villebro for Defendants and Respondents.
              ___________________________________
       A minor filed a complaint for wrongful life, alleging her
mother’s physician and his medical assistant failed to order an in
utero test that would have revealed the minor’s spina bifida,
depriving her mother of the option to undergo an abortion. The
trial court granted the defendants’ motion for summary
judgment, finding no triable issue as to whether the test would
have revealed the minor’s condition. We affirm.
                         BACKGROUND
A.     G.M.’s Gestation and Birth
       On May 26, 2016, Mayra Soto, G.M.’s mother, visited Dr.
Fred Adams for a routine gynecologic visit. Soto reported she
was 14 weeks pregnant.
       Soto returned to see Dr. Adams on June 24, 2016. Dr.
Adams’s examination findings were all within normal limits.
       G.M. was born in November 2016. An initial examination
showed a dark vesicular lesion on her lower sacral area that was
initially diagnosed as a capillary hemangioma, but ultimately
diagnosed as an intrathecal lipoma with a spinal dysraphism
(anomaly) consistent with a lipomyelomeningocele, a “closed”
neural tube defect.
       The lesion was removed on October 12, 2017.
B.     Litigation
       On December 30, 2019, G.M., by her guardian ad litem Jose
Maya, filed a complaint against several defendants, including Dr.
                                               1
Adams and Jazmin Cruz, his medical assistant. After
substantial law and motion practice, the first amended complaint
is operative.

      1
       On the day before oral argument G.M. moved to dismiss
her appeal as to Cruz. We grant the motion.

                                2
      In it, G.M. states one cause of action for professional
negligence–negligence per se, alleging that Adams “failed to
properly screen (offer AFP testing per Title 17, CCR § 6527) and
otherwise diagnose Mayra Soto’[s] fetus, i.e., diagnose her
defective fetus, and to offer to said plaintiff, the option of
                                                           2
abortion, [so that] said defendants were negligent per se.”
“Thereafter,” G.M. alleges, “plaintiff was born suffering from
spina bifida.”
C.     Summary Judgment
       1.    Motion
       On February 18, 2021, Adams moved for summary
judgment.
       In support of the motions, pediatric neurosurgeon Michael
Muhonen, M.D. declared that with a lipomyelomeningocele and
tethered spinal cord such as G.M. suffered, the skin is closed over
the lipomyelomeningocele, unlike with an open spina bifida.
       Dr. Muhonen explained that alphafetoprotein, or AFP, is a
plasma protein produced by the embryonic yolk sac and fetal
liver, which passes through the placenta and into the mother’s
blood. AFP is elevated when there is an open neural tube defect,
such as an open spina bifida lesion.




      2
        “Title 17 of the California Code of Regulations, section
6527. . . requires clinicians who provide prenatal care to advise
all pregnant women in their care of the availability of the alpha-
fetoprotein (AFP) test, which screens for neural tube defects in
the fetus.” (Galvez v. Frields (2001) 88 Cal.App.4th 1410, 1413-
1414.) Spina bifida is an example of a neural tube defect. (Ibid.)


                                 3
       Dr. Muhonen concluded that because lipomyelomeningocele
is a closed lesion, it does not leak cerebral spinal fluid into the
amniotic fluid, and thus would not produce a positive AFP test.
       Dr. Muhonen also opined that an ultrasound at 17 to 18
weeks gestation would not have been diagnostic of G.M.’s
condition; only an MRI of the fetus would have been, and there
was no indication for an MRI. G.M. objected to this opinion as
irrelevant.
       2.     Opposition
       G.M. opposed the motions.
       In support of the opposition, obstetrician and gynecologist
Myra K. Levinson, M.D. declared that she disagreed with Dr.
Muhonen’s opinions as to causation, although she did not explain
how she disagreed. Dr. Levinson did not discuss Dr. Muhonen’s
opinion that an AFP test would not have detected a closed neural
defect, but stated an AFP test is a screening test, and “if it turns
out to be positive,” then the patient would be referred for
additional testing and counseling, and if those tests also proved
positive, then the patient would be offered pregnancy
termination.
       3.     Reply
       In reply, Adams objected that Dr. Levinson’s declaration
ignored Dr. Muhonen’s opinion that an AFP test would not have
been diagnostic of G.M.’s condition.
       4.     Ruling
       At the hearing, the trial court observed that Dr. Levinson’s
causation opinions failed to address the defense expert’s opinion
that an AFP test would not have been positive for G.M.’s
condition.



                                 4
      The trial court sustained objections to Dr. Levinson’s
causation opinion, and to plaintiff’s counsel Mr. Friedman’s
declaration. The trial court found no triable issue existed as to
causation, and granted summary judgment.
      Judgments were entered, and G.M. timely appealed.
                           DISCUSSION
      G.M. contends summary judgment was improper because
her evidence created a triable issue of material fact as to
causation. We disagree.
A.    Legal Principles
      1.     Negligence
      The elements of a cause of action for medical professional
negligence are: “(1) the duty of the professional to use such skill,
prudence, and diligence as other members of his profession
commonly possess and exercise; (2) a breach of that duty; (3) a
proximate causal connection between the negligent conduct and
the resulting injury; and (4) actual loss or damage resulting from
the professional’s negligence.” (Powell v. Kleinman (2007) 151
Cal.App.4th 112, 122.) “ ‘Under the doctrine of negligence per se,
the plaintiff “borrows” statutes to prove duty of care and
standard of care. [Citation.] The plaintiff still has the burden of
proving causation.’ ” (David v. Hernandez (2014) 226 Cal.App.4th
578, 584.)
      “[T]he causation inquiry has two facets: whether the
defendant’s conduct was the ‘cause in fact’ of the injury; and, if
so, whether as a matter of social policy the defendant should be
held legally responsible for the injury.” (Osborn v. Irwin
Memorial Blood Bank (1992) 5 Cal.App.4th 234, 252.) To
determine causation in fact, California has adopted the
substantial factor test set forth in the Restatement Second of

                                 5
Torts, section 431. (Mitchell v. Gonzales (1991) 54 Cal.3d 1041,
1052; Rest.2d. Torts, § 431 [negligent conduct is a legal cause of
harm if it is a substantial factor in bringing about the harm].) An
event will be considered a substantial factor in bringing about
harm if it is “recognizable as having an appreciable effect in
bringing it about.” (Rest.2d Torts, § 433, com. (d).)
       In a medical negligence case, “ ‘causation must be proven
within a reasonable medical probability based upon competent
expert testimony. Mere possibility alone is insufficient to
establish a prima facie case.’ ” (Dumas v. Cooney (1991) 235
Cal.App.3d 1593, 1603.)
       2.     Summary Judgment
       A trial court properly grants summary judgment “ ‘if all the
papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.’ (Code Civ. Proc., § 437c, subd. (c).) A
defendant may establish its right to summary judgment by
showing that one or more elements of the cause of action cannot
be established or that there is a complete defense to the cause of
action. (Code Civ. Proc., § 437c, subd. (p)(2).)” (Neiman v. Leo A.
Daly Co. (2012) 210 Cal.App.4th 962, 967.) “Once the moving
defendant has satisfied its burden, the burden shifts to the
plaintiff to show that a triable issue of material fact exists as to
each cause of action. [Citation.] A triable issue of material fact
exists where ‘the evidence would allow a reasonable trier of fact
to find the underlying fact in favor of the party opposing the
motion in accordance with the applicable standard of proof.’ ”
(Ibid.)
       On appeal, we apply an independent standard of review to
determine whether a trial is required—whether the evidence

                                 6
favoring and opposing the summary judgment motion would
support a reasonable trier of fact’s determination in the plaintiff’s
favor on the cause of action or defense. (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 850.) In doing so we view the
evidence in the light most favorable to the party opposing
summary judgment. (Id. at p. 843; Alexander v. Codemasters
Group Limited (2002) 104 Cal.App.4th 129, 139.) We accept as
true the facts shown by the evidence offered in opposition to
summary judgment and the reasonable inferences that can be
drawn from them. (Spitzer v. The Good Guys, Inc. (2000) 80
Cal.App.4th 1376, 1385-1386.) Although appellant filed
objections to respondent’s evidence in the trial court, appellant
has not raised the issue of the trial court’s ruling on objections in
this appeal.
B.     Application
       Here, the declaration of Dr. Muhonen established to a
reasonable degree of medical probability that the care Adams
provided to Mayra Soto did not cause G.M.’s claimed injury. This
is so, Muhonen opined, because the AFP test G.M. alleges should
have been given would not have been diagnostic of G.M.’s
lipomyelomeningocele with a tethered spinal cord.
       This evidence shifted the burden to G.M. to show the
existence of a triable issue of material fact as to causation.
       She failed to do so. Dr. Levinson opined only that if an
AFP test had been positive, Ms. Soto could have undergone
further testing that might have revealed G.M.’s condition. But
Dr. Levinson did not opine that to a reasonable degree of medical
probability—or any degree of probability—that an AFP test
would have been positive here. Dr. Levinson completely failed to
address Dr. Muhonen’s opinion that an AFP test cannot detect

                                  7
closed neural lesions, and thus failed to rebut that opinion, a fact
G.M. concedes in her reply.
       Instead, G.M. argues for the first time on appeal that the
trial court failed to consider a “second pre-natal test . . . i.e. an
ultrasound,” about which the medical experts here differed. But
she failed to allege that defendants should have performed an
ultrasound, failed to argue in opposition to summary judgment
that an ultrasound was indicated or would have been probative,
and in fact objected that Dr. Muhonen’s opinion concerning the
effect of an ultrasound was irrelevant.
       “[T]he pleadings determine the scope of relevant issues on a
summary judgment motion.” (Nieto v. Blue Shield of California
Life & Health Ins. Co. (2010) 181 Cal.App.4th 60, 74.) A
defendant is “entitled to rely on the scope of plaintiffs’ operative
pleading in seeking a summary disposition of the action.”
(Shugart v. Regents of University of California (2011) 199
Cal.App.4th 499, 509.) And on appeal, a party may neither raise
a new theory for the first time on appeal (Brown v. Boren (1999)
74 Cal.App.4th 1303, 1316) nor assert a new theory unsupported
by any facts included in her separate statement of facts in
opposition to summary judgment (Venice Coalition to Preserve
Unique Community Character v. City of Los Angeles (2019) 31
Cal.App.5th 42, 54).
       G.M. argues that she preserved the ultrasound issue by
referring in her separate statement, at undisputed material fact
No. 1, to the Levinson declaration in its entirety, in which
Levinson discusses the procedure. We disagree. Although a
global reference to the entirety of the evidence preserves any
issue regarding what evidence may be considered (the trial court
is already obligated by Code of Civil Procedure section 473c,

                                  8
subdivision (c), to consider all evidence), that reference does
nothing to identify G.M.’s new theory. Although the trial court
must consider all evidence on summary judgment, it has no duty
or ability to discern from the evidence what theories of liability a
party intends to pursue.
                          DISPOSITION
      The judgment is affirmed. Respondents are to receive their
costs on appeal.
      NOT TO BE PUBLISHED



                                     CHANEY, J.

We concur:



             BENDIX, Acting P. J.



                        *
             MORI, J.




      *
       Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.
                                 9